DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/25/2022 has been entered. Claims 1-5 were cancelled and claims 21-25 were added new. Claims 6-25 remain pending in the application. Claims 10-14, 17-20 were withdrawn from consideration as non-elected claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-9, 15, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Whittle (U.S. Pre-Grant Publication No. 2020/0408100) teaches all limitations of claim 6 including the added limitations “the outer hanger is disposed radially outward from the outer band and the outer end of the at least one airfoil body; an inwardly facing surface of the outer hanger faces radially inward towards the outer end of the at least one airfoil body: the inner hanger is disposed radially inward from the inner band and the inner end of the at least one airfoil body”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9, 15, 16, 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whittle (U.S. Pre-Grant Publication No. 2020/0408100).

As per claim 6, Whittle discloses a nozzle segment assembly for a gas turbine engine, the nozzle segment assembly comprising an inner hanger (24; figure 5), an outer hanger (22), and an airfoil assembly (12), the airfoil assembly comprising: an outer band (72; figure 5) comprising a radially-outward facing surface (surface facing outer mount panel 28; figure 5);  an inner band (74) comprising a radially-inward facing surface (surface facing inner mount panel 50; figure 5); at least one airfoil body (70) extending between the outer band and the inner band (as shown; figure 5), the at least one airfoil body comprising:  an outer end (76) extending through the outer band and protruding outward from the radially outward facing surface of the outer band (as shown; figures 2, 5); and an inner end (78) extending through the inner band and protruding radially inward from the radially inward facing surface of the inner band (as shown; figures 2, 5);  wherein: the outer hanger (22) is disposed radially outward from the outer band and the outer end of the at least one airfoil body (as shown; figures 2, 5);  an inwardly facing surface of the outer hanger faces radially inward towards the outer end of the at least one airfoil body (as shown; figures 2, 5): the inner hanger (24) is disposed radially inward from the inner band and the inner end of the at least one airfoil body (as shown; figures 2, 5);  the outer end (76) of the at least one airfoil body engages with the outer hanger (22) and the inner end (78) of the at least one airfoil body engages with the inner hanger (24) to position and constrain the airfoil assembly (via pins 80; figure 2); and  the outer band, the inner band, and the at least one airfoil body comprise a ceramic matrix composite (CMC) material (turbine vane 12 comprises ceramic matrix composite material; paragraph [0055]).

As per claim 7, Whittle discloses the nozzle segment assembly of claim 6, and further discloses in which the inner hanger, the outer hanger, or both comprise at least one axial mount (32; figure 2) having an axial engagement surface that engages with at least a portion of the exterior surface or at least a portion of an interior surface of the at least one airfoil body (as shown; figure 2), the engagement restricting axial movement of the at least one airfoil body relative to the inner hanger, the outer hanger, or both (via pins 80).

As per claim 8, Whittle discloses the nozzle segment assembly of claim 7, and further discloses wherein the axial engagement surface of the at least one axial mount faces at least partially in the axial direction, or a line normal to a plane of the axial engagement surface of the axial mount is not perpendicular to the axial direction (outer retainer collar 32 shaped to define an outer cavity 36 that receives the radially outer end of turbine vane 12, i.e., collar 32 shaped in an airfoil shape of turbine vane 12 having an axially facing portion; figures 2-3; paragraph [0059]).

As per claim 9, Whittle discloses the nozzle segment assembly of claim 7, and further discloses wherein the at least one axial mount is oriented so that the axial engagement surface of the at least one axial mount is aligned with a contour of a portion of the exterior surface of the at least one airfoil body at the outer end or inner end (as shown, outer retainer collar (axial mount) engages (in alignment with) the contour of outer vane mount 76; figure 2).

As per claim 15, Whittle discloses the nozzle segment assembly of claim 7, and further discloses wherein the outer hanger, the inner hanger, or both, further comprises at least one tangential mount comprising a tangential engagement surface that engages with at least a portion of the exterior surface or at least a portion of the interior surface of the at least one airfoil body, the engagement restricting angular movement of the at least one airfoil body relative to the outer hanger, the inner hanger, or both (inner retainer collar 54 (tangential mount) of inner support member 24 (inner hanger) has a surface engaging a surface of the inner vane mount 78; figure 2).

As per claim 16, Whittle discloses the nozzle segment assembly of claim 15, and further discloses wherein the at least one tangential mount is positioned to engage the exterior surface of the at least one airfoil body proximate to a forward edge of the at least one airfoil body or proximate to an aft edge of the at least one airfoil body (inner retainer collar 54 is subjectively proximate to a forward edge of the airfoil; figures 2, 5).

As per claim 21, Whittle discloses the nozzle segment assembly of claim 6, and further discloses wherein an outwardly facing surface of the inner hanger (24; figure 2) faces radially outward towards the inner end (78) of the at least one airfoil body (as shown; figure 2).

As per claim 22, Whittle discloses the nozzle segment assembly of claim 6, and further discloses wherein the outer hanger (28) is spaced apart from the outer band (72) in a radial outward direction (as shown; figures 2, 5), and the inner hanger (24) is spaced apart from the inner band (74) in a radial inward direction (as shown; figures 2, 5).

As per claim 23, Whittle discloses the nozzle segment assembly of claim 6, and further discloses a plurality of airfoil bodies, wherein the inner hanger, the outer hanger, or both comprises at least one axial mount for each one of the plurality of airfoil bodies (plurality of vane assemblies 10 as shown; figure 6).

As per claim 24, Whittle discloses the nozzle segment assembly of claim 6, and further discloses a plurality of airfoil bodies (plurality of vanes 12 shown; figure 7), wherein: the outer hanger comprises a plurality of axial mounts coupled to the inwardly facing surface of the outer hanger; each of the plurality of axial mounts comprises an axial engagement surface that engages with the exterior surface or the interior surface of one of the plurality of airfoil bodies. the inner hanger comprises a plurality of axial mounts coupled to the outwardly facing surface of the inner hanger; and each of the plurality of axial mounts comprises an axial engagement surface that engages with the exterior surface or the interior surface of one of the plurality of airfoil bodies (the outer support members 22 collectively can form one outer hanger having a plurality of axial mounts coupled to the exterior surface of the airfoil body at the radially outer end; figure 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittle in view of Lemaire (U.S. Pre-Grant Publication No. 2020/0182076).

As per claim 25, Whittle discloses the nozzle segment assembly of claim 6. Whittle does not explicitly teach wherein: the at least one airfoil body comprises an outer end reinforced wall portion and an inner end reinforced wall portion a thickness of the outer end reinforced wall portion and a thickness of the inner end reinforced wall portion are each greater than a thickness of a central wall portion of the at least one airfoil body.
Lemaire is an analogous prior art in that it deals with a static blade for a turbine. Lemaire teaches wherein: the at least one airfoil body comprises an outer end reinforced wall portion and an inner end reinforced wall portion a thickness of the outer end reinforced wall portion and a thickness of the inner end reinforced wall portion are each greater than a thickness of a central wall portion of the at least one airfoil body (airfoil 44 having thickened reinforcement portions 48 at the outer and inner ends; figure 3). Lemaire teaches the reinforcement portions strengthens the static blade (paragraph [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Whittle’s airfoil to incorporate Lemaire’s reinforced inner and outer portions because as Lemaire teaches, the reinforcement portions at each end of the airfoil portions strengthens the blade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745